Order filed, August 23, 2012.




                                        In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-12-00601-CR
                                   ____________

                    ANTHONY DEWAYNE GREEN, Appellant

                                           V.

                         THE STATE OF TEXAS, Appellee


                       On Appeal from the 78th District Court
                              Wichita County, Texas
                          Trial Court Cause No. 49,480-B


                                       ORDER

      The reporter’s record in this case was due July 25, 2012, 2012. See Tex. R. App.
P. 35.1. On August 14, 2012, this court granted the court reporters request for extension
of time to file the record until August 24, 2012. To date, the record has not been filed
with the court. Because the reporter’s record was not filed within the time prescribed in
the first request, the court GRANTS your second request and issues the following order.

      We order Sherri Harvey, the official court reporter, to file the record in this
appeal on or before September 25, 2012. No further extension will be entertained
absent exceptional circumstances. The trial and appellate courts are jointly responsible
for ensuring that the appellate record is timely filed. See Tex. R. App. P. 35.3(c). If
Sherri Harvey does not timely file the record as ordered, the Court may issue an order
directing the trial court to conduct a hearing to determine the reason for the failure to file
the record.



                                       PER CURIAM